

116 S492 IS: Disabled Veterans Rebuilding Infrastructure to Vitalize our Economy Act
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 492IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Mr. Peters (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the FAST Act to improve contracting opportunities for service-connected disabled
			 veteran-owned small business concerns, and for other purposes.
	
 1.Short titleThis Act may be cited as the Disabled Veterans Rebuilding Infrastructure to Vitalize our Economy Act. 2.Disadvantaged business enterprisesSection 1101(b) of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) is amended—
 (1)in paragraph (2)— (A)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and
 (B)by inserting before subparagraph (B) (as so redesignated) the following:  (A)Service-connected disabled veteran-owned small business concernThe term service-connected disabled veteran-owned small business concern has the meaning given the term small business concern owned and controlled by service-disabled veterans in section 3(q) of the Small Business Act (15 U.S.C. 632(q)).; 
 (2)in paragraph (3)— (A)by striking not less than 10 percent;
 (B)by striking Code, shall be and inserting the following:  Code—(A)not less than 10 percent shall be; (C)in subparagraph (A) (as so designated), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (B)to the maximum extent practicable, not less than 5 percent shall be expended through service-connected disabled veteran-owned small business concerns.; and
 (3)in paragraph (4)(B)— (A)in clause (ii), by striking and at the end;
 (B)in clause (iii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (iv)service-disabled veterans (as defined in section 3(q) of the Small Business Act (15 U.S.C. 632(q)))..